DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of US Patent Application 11,030,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 11 – 15 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of US Patent Application 11,030,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 16 – 20 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 19 of US Patent Application 11,030,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/313176 ad corresponding claims of U.S. Patent 11,030,977 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
16
17
18
19
20
Patent application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19


Current Application
11
12
13
14
15
Patent application
1
2
3
4
8


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/313176 and independent claim 1 of U.S. Patent Application 11,030,977 B2.
Claims

Current Application 
Claims
Patent Application 
1
A processing system, comprising: 
1
A processing system, comprising:

a first integrated circuit (IC); and a second IC, wherein the first IC comprises: 

a first integrated circuit (IC) chip; and a second IC chip, wherein the first IC chip comprises:

a first interface configured to receive first image element data and second image element data; 

a first interface configured to receive first image element data and second image element data from an external memory external to the processing system,



wherein the external memory is configured to store attribute information of a first image element and a second image element;

first communication circuitry configured to transfer the first image element data to first image processing circuitry and the second image element data to the second IC, wherein the first image processing circuitry is configured to generate a first overlay image by overlaying a first partial input image with a first image element based on the first image element data; 

first communication circuitry configured to transfer, based on the attribute information, the first image element data to first image processing circuitry and the second image element data to the second IC chip, wherein the first image processing circuitry is configured to generate a first overlay image by overlaying a first partial input image with the first image element based on the first image element data representing the first image element;

first display panel driver circuitry configured to drive a display panel based on the first overlay image.

first display panel driver circuitry configured to drive a display panel based on the first overlay image.




11
A first integrated circuit (IC), comprising: 
11
A first integrated circuit (IC) chip, comprising:

a first interface configured to receive first image element data and second image element data; 

a first interface configured to receive first image element data and second image element data 



from an external memory external to a processing system, wherein the external memory is configured to store attribute information of a first image element and a second image element;

first communication circuitry configured to transfer the first image element data to first image processing circuitry and the second image element data to a second IC, wherein the first image processing circuitry is configured to generate a first overlay image by overlaying a first partial input image with a first image element based on the first image element data; 

first communication circuitry configured to transfer, based on the attribute information, the first image element data to first image processing circuitry and the second image element data to a second IC chip, wherein the first image processing circuitry is configured to generate an overlay image by overlaying a partial input image with the first image element based on the first image element data representing the first image element;

and first display panel driver circuitry configured to drive a display panel based on the first overlay image.

and first display panel driver circuitry configured to drive a display panel based on the first overlay image.





16
A method, comprising: receiving, by a first integrated circuit (IC), first image element data and second image element data, wherein the first image element data represents a first image element; 
15
A method, comprising: 
receiving, by a first integrated circuit (IC) chip, first image element data and second image element data from an external memory, wherein the first image element data represents a first image element;

generating, by the first IC, a first overlay image including a first partial input image overlaid with the first image element; 

generating, by the first IC chip, a first overlay image including a first partial input image overlaid with the first image element;

driving, by the first IC, a display panel using the first overlay image; 

driving, by the first IC chip, a display panel using the first overlay image;

outputting, by the first IC to a second IC, the second image element data representing a second image element; generating, by the second IC, a second overlay image using the second image element data, the second overlay image including a second partial input image overlaid with the second image element; 

outputting, by the first IC chip to a second IC chip, the second image element data representing a second image element; 
generating, by the second IC chip, 
a second overlay image using the second image element data, the second overlay image including a second partial input image overlaid with the second image element;

and driving, by the second IC, the display panel using the second overlay image.

and driving, by the second IC chip, the display panel using the second overlay image.








Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first interface in claim 1, a second interface in claim 2, a third interface in clam 3, an interface in clam 6, a first interface in claim 11, a second interface in claim 12, a third interface in claim 13, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2 – 10, 12 – 15, and 17 - 20are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1, 11, and 16 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murao (Publication: 2018/0295303 A1) in view of Huang et al. (Publication: US 2018/0293934 A1), and Tomita et al. (Patent: US 9,894,330 B2).

Regarding claim 1,  Murao discloses A processing system, comprising ([0058] – Imaging element comprising:): 
a first integrated circuit ([0059], Fig. 2 – First chip.); and 
a second IC ([0059], Fig. 2 – Second chip.)., 
	remaining rejection, see claim 11.

	Regarding claim 11, Murao discloses a first integrated circuit (IC), comprising ([0059], Fig. 2 – First chip comprising: ): 
wherein the first image processing circuitry is configured to generate a image based on the first image element data ([0058] - pixel array generates image based on the receiving pixel information [0050]. ); 
	Murao does not however Huang discloses a first interface configured to receive first image element data and second image element data ([0036], Fig. 2 – Controller 30 receives the First Sub-display signal and Second Sub-display signal); 
first communication circuitry configured to transfer the first image element data to first image processing circuitry and the second image element data to a second IC ([0006], Fig. 1 - Fig. 1, the signals receiving part of Chip Array 20, signals receiving from the controller 30,  is configured to transfer the First Sub-display signals to Chip 1 and Second sub-display signal to Chip 2),
and first display panel driver circuitry configured to drive a display panel based on the first image ([0018] - a plurality of rows of chip display first sub-display signals. [0003] - Chips are on the LED display panel.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murao with a first integrated circuit (IC), comprising:  wherein the first image processing circuitry is configured to generate a image based on the first image element data ; first communication circuitry configured to transfer the first image element data to first image processing circuitry and the second image element data to a second IC , and first display panel driver circuitry configured to drive a display panel based on the first image as taught by Huang. The motivation for doing so would have to enable the process to be more efficiency so the cost will not be increased.. 
Murao in view of Huang do not however Tomita discloses
generate a first overlay image by overlaying a first partial input image with a first image element  (column 2 paragraph 5 - the first overlap area is generated that has the first end side portion that configures one side portion extending in a horizontal direction or a vertical direction of the first image.); 
first overlay image (column 2 paragraph 5 - the first overlap area is generated that has the first end side portion that configures one side portion extending in a horizontal direction or a vertical direction of the first image.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murao in view of Huang with generate a first overlay image by overlaying a first partial input image with a first image element ;  first overlay image as taught by Tomita. The motivation for doing so to enable a higher quality of an image as taught by Tomita. 

Regarding claim 16,  Murao discloses a method, comprising: receiving, by a first integrated circuit (IC), image element data ([0050], Fig. 2 – First chip receives pixel information), 
wherein the first image element data represents a first image element ([0050] - converts received light pixel information obtained from the light receiving element to a digital value, and outputs image information) ; 
generating, by the first IC, a image ([0050] - converts received light pixel information obtained from the light receiving element to a digital value, and outputs image information); 
outputting, by the first IC to a second IC, the second image element data representing a second image element ([0067] - the micro bump MB serves as an output terminal for the first imaging signal voltage Vopx in the chip A and as an input terminal for the first imaging signal voltage Vopx in the chip B.)
; generating, by the second IC, a second image using the second image element data, the second image including a second partial input image (
[0067] – generating the first imaging signal voltage Vopx in the chip B is based on the first imaging signal voltage Vopx from the chip A as an input terminal.) ; 
and driving, by the second IC, the display panel using the image ([0063] - output interface circuit of the chip B outputs the image signals to the monitor , Fig. 1.).
Murao does not however Huang discloses 
receiving first image element data and second image element data ([0036], Fig. 2 – Controller 30 receives the First Sub-display signal and Second Sub-display signal),
driving, by the first IC, a display panel using the first image ([0018] - a plurality of rows of chip display first sub-display signals. [0003] - Chips are on the LED display panel.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murao with receiving first image element data and second image element data,driving, by the first IC, a display panel using the first image as taught by Huang. The motivation for doing so would have to enable the process to be more efficiency so the cost will not be increased.. 
Murao in view of Huang do not however Tomita discloses
generating a first overlay image including a first partial input image overlaid with the first image element (column 2 paragraph 5 - the first overlap area is generated that has the first end side portion that configures one side portion extending in a horizontal direction or a vertical direction of the first image.); 
first overlay image (column 2 paragraph 5 - the first overlap area is generated that has the first end side portion that configures one side portion extending in a horizontal direction or a vertical direction of the first image.) .
; generating, a second overlay image, the second overlay image including a second partial input image overlaid with the second image element (column 7 line 45 - for the second image 42, in the second overlap area 44, one of two end side portions that face each other in the horizontal direction is set as a second end side portion 53 that forms the second side portion 46 of the second image 42.);
The second overlay image (column 7 line 45 - for the second image 42, in the second overlap area 44, one of two end side portions that face each other in the horizontal direction is set as a second end side portion 53 that forms the second side portion 46 of the second image 42.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murao in view of Huang with generating a first overlay image including a first partial input image overlaid with the first image element;  the first overlay image ; generating, a second overlay image, the second overlay image including a second partial input image overlaid with the second image element; The second overlay image as taught by Tomita. The motivation for doing so to enable a higher quality of an image as taught by Tomita. 

Claim Objections

Regarding claims 2, 4, 5, 12, 14, 15, 17, and 18 , No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Murao (Publication: 2018/0295303 A1) in view of Huang et al. (Publication: US 2018/0293934 A1), Tomita et al. (Patent: US 9,894,330 B2) and Son et al. (Publication: 2018/0060013 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.

Regarding claims 3, 6, 7, 8, 9, 10, 13, 19 and 20 depends on claims 2, 5, 12, and 18 respectively with no art was found that could be applied to the claims 2, 5, 12, and 18.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616